75 F. Supp. 2d 686 (1999)
UNITED STATES of America, Plaintiff,
v.
Gian Carlo AZZARI, Defendant.
No. CRIM. H-99-394.
United States District Court, S.D. Texas, Houston Division.
November 17, 1999.
Mike Schultz, Assistant U.S. Attorney, Houston, TX, for Plaintiff.
J.C. Castillo, Houston, TX, for Defendant.

Opinion on Verdict
HUGHES, District Judge.

1. Introduction.

In an October bench trial, the court convicted Gian Carlo Azzari of illegal possession of a government seal. In a postconviction motion, Azzari attacks the court's ruling based on a deficiency of the indictment. The guilty verdict will stand as the indictment correctly stated all elements of the charge.

2. Statute.

The criminalizing statute reads:
Whoever ... with fraudulent intent, possesses ... any [federal] seal knowing [it] to have been forged, shall be fined or imprisoned. 18 U.S.C. § 506.

3. Indictment.

The indictment of the defendant reads:
On or about March 22, 1999, in the Houston Division of the Southern District of Texas, the defendant, Gian Carlo Azzari, did, with fraudulent intent, knowingly possess, transport, and import an official seal, which had been falsely made, forged, and counterfeited, of a department or agency of the United States government, being specifically the forged seal of the Department of Transportation on a fraudulent Federal Aviation Administration (FAA) Form.
The defendant says that the indictment needs to say:
On ... March 22, 1999, ... Gian Carlo Azzari, did, with fraudulent intent, ... possess ... an official seal, which [he knew] had been ... forged ..., of a department ... of the United States government, being specifically the forged seal of the Department of Transportation on a fraudulent Federal Aviation Administration ... Form ...
It does; leaving out a couple of redundant clauses, it says:
On ... March 22, 1999, ... Gian Carlo Azzari, did, with fraudulent intent, knowingly possess ... the forged seal of the Department of Transportation on a fraudulent Federal Aviation Administration ... Form ...
As usual, the belt, suspenders, and duct tape language of lawyers hinders more than helps. It would be a very strained construction to read this sentence as requiring only a knowing possession of a seal. The point of the sentence is the intention to mis-use a fake seal rather than to mis-use an authentic one. Cf. 18 U.S.C. § 713 (criminalizing use of an official United States seal falsely to convey government endorsement).


*687 4. Conclusion.

The indictment is not deficient, and the defendant had full notice of the charge against him.